                Case 2:20-cv-01606-BJR Document 27-5 Filed 12/23/20 Page 1 of 4




 1                                           THE HONORABLE BARBARA JACOBS ROTHSTEIN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                                  Plaintiffs,          DECLARATION OF HOPE WALKER
                                                         IN SUPPORT OF PLAINTIFFS’
13             v.                                        OPPOSITION TO DEFENDANTS’
                                                         MOTION TO DISMISS
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                    Defendants.
17

18

19

20             I, HOPE WALKER, hereby state as follows:
21             1.    I am over the age of eighteen and am competent to testify to the facts alleged
22   herein.
23             2.    I am a resident of the State of Washington, and I live in the city of Bothell. I have
24   been a resident of the State of Washington my entire life.
25
26

                                                         CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF HOPE                                           1000 2nd Avenue, Suite 3100
     WALKER -1                                                         Seattle, WA 98104
     (2:20-CV-01606-BJR)
             Case 2:20-cv-01606-BJR Document 27-5 Filed 12/23/20 Page 2 of 4




 1          3.     I was a supporter of Tatiana “Tati” Westbrook (“Tati”) from approximately 2017
 2   through May 2019. Specifically, I would watch on a regular basis Tati’s monetized YouTube
 3   beauty guru videos that were published on her monetized YouTube channel, to which I was a
 4   subscriber.
 5          4.     I am aware that Tati has some ownership connection with, and operates, a
 6   company by the name of Halo Beauty Partners, LLC (“Halo”). I am also aware that Halo
 7   produces and sells in the State of Washington hair, skin and nails vitamins. Because I was fan of
 8   Tati, I purchased vitamins from Halo to try and had them sent to my Washington residence. I
 9   personally found Halo’s vitamins to be effective, as they worked very well for me, and in May
10   2019, I was preparing to purchase a subscription to Halo’s vitamins at $40.00 per month.
11          5.     In or about the end of May 2019, I started to watch videos on YouTube on a
12   channel called Without A Crystal Ball, which features a person that goes by the name Katie Joy
13   Paulson, and I eventually became a subscriber of that YouTube Channel.
14          6.     In addition to watching Ms. Paulson’s videos on the YouTube channel Without a
15   Crystal Ball and I also followed Ms. Paulson on her various Twitter accounts.
16          7.     As a subscriber and follower of Ms. Paulson’s content on YouTube and other
17   social media platforms that were broadcasted to—and I viewed in—the state of Washington, I
18   personally saw Ms. Paulson’s social media postings and videos regularly attacking Mrs.
19   Westbrook, her husband James Westbrook, and their company Halo. Two videos in particular
20   that stood out to me are named: “Sephora Arrived at My house! And I'll answer questions too,”
21   and “The Past James & Tati Westbrook Dont want you to Know.”
22          8.     Specifically, prior to viewing Ms. Paulson’s content, I thought Tati and James
23   Westbrook were good people trying to do good things in the world, and that they had created a
24   great product through Halo that I was able to afford and was happy to support in the state of
25   Washington. However, my perception of Tati and James Westbrook changed drastically when I
26

                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF HOPE                                         1000 2nd Avenue, Suite 3100
     WALKER -2                                                       Seattle, WA 98104
     (2:20-CV-01606-BJR)
             Case 2:20-cv-01606-BJR Document 27-5 Filed 12/23/20 Page 3 of 4




 1   saw that Ms. Paulson claimed in the above-mentioned videos and on her twitter account that she
 2   had done extensive research on James Westbrook and thereafter portrayed him as having
 3   personally taken out reverse mortgages on his mother’s house to steal all of her equity in her own
 4   property, and as having removed his mother’s oxygen in order to cause her untimely death so
 5   that he could steal her assets. Based upon Ms. Paulson’s statements and social media posts on
 6   these topics, I believed Ms. Paulson’s statements and representations as to her portrayal of James
 7   Westbrook, and by extension through marriage Tati, to be true.
 8          9.      Ms. Paulson’s representations of James Westbrook, and by extension Tati, with
 9   regard to Mr. Westbrook’s mother really affected me and caused me to develop negative feelings
10   toward James Westbrook, Tati, and Halo, which then directly caused me to stop purchasing Halo
11   vitamins. Specifically, I took care of my mother for many years before she passed away, and I
12   know how difficult it is to make end-of-life and estate-related decisions. However, the way that
13   Ms. Paulson described the behavior of Mr. Westbrook, and by extension Tati, was so appalling
14   that I was completely turned off to Halo and did not want to support a business owned by a
15   married couple that I was led to believe stole from a parent and caused the untimely death of a
16   parent for inheritance purposes. As a direct result of Ms. Paulson’s representations on this topic
17   alone, I decided to go elsewhere for my vitamins, I unsubscribed from Tati’s monetized
18   YouTube channel, and I stopped watching Tati Westbrook’s monetized videos.
19          10.     I also note herein that I am aware of various YouTube controversies that have
20   occurred involving Tati, including, but not limited to: “Dramageddon,” “Karmageddon,” and
21   “Dramageddon 2.0.” However, throughout all such controversies, I was never swayed to stop my
22   support of Halo or Tati's monetized YouTube channel and videos. Rather, it was the specific
23   allegations and representations that Ms. Paulson made in order to portray Mr. Westbrook as a
24   person that obtained so many reverse mortgages on his mother’s property that he stole all of the
25   equity from her home, and that he caused her untimely death by personally removing his
26

                                                       CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF HOPE                                         1000 2nd Avenue, Suite 3100
     WALKER -3                                                       Seattle, WA 98104
     (2:20-CV-01606-BJR)
                Case 2:20-cv-01606-BJR Document 27-5 Filed 12/23/20 Page 4 of 4




 1   mother’s oxygen so that he could steal her assets that exclusively impacted my decision to stop
 2   buying products from Halo and to stop watching Tati’s monetized content on her monetized
 3   channel.
 4          I declare under penalty of perjury under the laws of the United States of America that the
 5   forgoing is true and correct.
 6

 7          SIGNED at Bellevue, Washington, on December 18, 2020.
 8

 9

10                                                       Hope Walker
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF HOPE                                        1000 2nd Avenue, Suite 3100
     WALKER -4                                                      Seattle, WA 98104
     (2:20-CV-01606-BJR)
